Citation Nr: 1036550	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected bilateral hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1971, including service in the Army National Guard.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied the Veteran's claim for service connection 
for vertigo.  In September 2009, this matter was remanded by the 
Board for further development.

In December 2004, the Veteran appears to have a raised a new 
claim for service connection for a right leg disability.  As that 
claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The most recent VA medical records in the claims 
file are dated in August 2008.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

The Veteran contends that he has vertigo that is related to his 
service, including being secondary to his service-connected 
tinnitus and hearing loss.  However, the Veteran's service 
medical records are negative for any findings, complaints, 
diagnosis, or treatment for vertigo.

Post-service treatment records show that the Veteran has been 
diagnosed with cerebrovascular ischemia, serous labyrinthitis, 
benign positional vertigo, and Meniere's disease.  A VA medical 
record dated in May 2005 indicates that the Veteran had periodic 
vertigo with tinnitus.  In February 2006, a private physician 
opined that the Veteran's peripheral vertigo, probably Meniere's 
disease, was in the setting of chronic tinnitus and hearing 
impairment secondary to acoustic trauma from service.

The Veteran was afforded a VA audiological examination in June 
2007, but the examiner did not address the Veteran's dizziness or 
vertigo.

In a May 2007 VA medical record, the Veteran related his 
dizziness to an in-service blast injury.

In September 2009, the Board remanded the Veteran's claim for an 
opinion as to whether the Veteran's dizziness and vertigo, 
including Meniere's disease, was related to his service or 
service-connected bilateral hearing loss and tinnitus.  Pursuant 
to that remand, in November 2009 the Veteran was afforded a VA 
ear disease examination at which time the examiner opined that 
the Veteran's dizziness and vertigo were less likely as not 
caused by or a result of tinnitus and vertigo.  The rationale 
provided was that the Veteran appeared to have developed signs 
and symptoms consistent with Meniere's disease decades after his 
service.  The examiner opined that the Veteran's service did not 
appear to be a proximate cause of the Veteran's Meniere's disease 
because hearing loss and vertigo do not cause Meniere's disease.  
However, the examiner failed to provide an opinion as to whether 
the Veteran's vertigo is related to his service-connected 
tinnitus.  In addition, the examiner did not opine was to whether 
the Veteran's vertigo has been aggravated by his service-
connected bilateral hearing loss and tinnitus, rendering the 
November 2009 report of examination inadequate for rating 
purposes.  A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  As any relationship remains 
unclear to the Board, an additional remand is necessary to comply 
with the September 2009 remand instructions.  The examiner on 
remand should specifically reconcile the opinion with the 
February 2006 private opinion, November 2009 VA opinion, and any 
other opinions of record.

Finally, in August 2010, additional evidence in support of the 
Veteran's claim was submitted after his appeal had been certified 
to the Board.  38 C.F.R. § 19.37 (2009).  However, he did not 
submit a waiver of initial consideration of that evidence by the 
RO.  The Board finds that the RO should consider the additional 
medical evidence prior to the Board's appellate review of the 
issue on appeal.  Disabled Am. Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); VAOPGCPREC 1-
2003 (2003), 69 Fed. Reg. 25177 (2004),

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since August 2008.

2.  After any additional records are 
obtained, schedule the Veteran for a VA 
examination with an examiner who has not 
previously examined him.  The examiner should 
review the Veteran's claims folder and 
indicate that review in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record, including 
the September 2006 private opinion and 
November 2009 VA opinion.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide the 
following:

(a)  Diagnose any current dizziness, 
vertigo, and Meniere's disease.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
dizziness, vertigo, or Meniere's disease 
was incurred in or aggravated by the 
Veteran's service as a helicopter mechanic 
and repairman?  The examiner must consider 
the Veteran's statements regarding the 
incurrence of dizziness, vertigo, or 
Meniere's disease, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c) Is it at least as likely as not (50 
percent or more probability) that 
dizziness, vertigo, or Meniere's disease 
is proximately due to or the result of any 
service-connected bilateral hearing loss 
or tinnitus?

(d) Is it at least as likely as not (50 
percent or more probability) that 
dizziness, vertigo, or Meniere's disease 
has been aggravated (increased in severity 
beyond the normal course of the condition) 
by the Veteran's service-connected 
bilateral hearing loss or tinnitus?

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board or United States Court of 
Appeals for Veterans Claims for development or other action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

